McAdam, C. J.,
(concurring.) The defendant’s request to charge “that the j ury were at liberty wholly to reject the plaintiff’s testimony, so far as it is not corroborated by other evidence,” was, as an abstract proposition of law, literally correct, but inapplicable to this case, because the plaintiff’s companion and friend, Mr. Fuller, who shared the assault and arrest complained of, was the principal witness for the plaintiff, and corroborated him fully in regard to every material matter about which he testified. Priebe v. Bridge Co., 77 N. Y. 597. With this brief reference to that which might, on first impression, *498be regarded as an error in the charge of the trial judge, I concur with Judge Holme that the judgment appealed from should be affirmed, with costs.
Ehrlich, J., concurs.